            Case 1:21-cv-02409-LJL Document 16 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 3/23/2021
                                                                       :
ACCENTURE LLP,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      21-cv-2409 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
STEPHANIE NEAL TRAUTMAN,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       As discussed at the conference held today, the following schedule will govern Plaintiff’s
motion for a preliminary injunction:

     • Expedited discovery will begin today, March 23, 2021 and should be concluded by April
       16, 2021;

     • The Court will hold a remote videoconference hearing on Plaintiff’s preliminary
       injunction motion on April 29, 2021;

     • The Court will hold a conference with the parties to discuss logistics for the April 29,
       2021 remote videoconference hearing on April 22, 2021 at 3:00 p.m. by TELEPHONE
       CONFERENCE at 888-251-2909 (access code: 2123101); the parties are directed to
       meet and confer in advance of that conference to agree on a proposal for how the April
       29, 2021 videoconference hearing will be logistically managed;

     • Opening briefs on Plaintiff’s motion will be simultaneously filed by 5:00 p.m. on April
       22, 2021; unless the parties agree that no responsive briefing is necessary, responsive
       briefs will be filed simultaneously by 5:00 p.m. on April 26, 2021;

     • The Court will take direct testimony by declaration and deposition designations. Such
       material should be submitted with the opening briefs on April 22, 2021.



        SO ORDERED.

Dated: March 23, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
